                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

BILLIE JO SWAFFORD                             )
                                               )
       Plaintiff,                              )
                                               )      No. 1:18-cv-5
v.                                             )
                                               )      Judge Christopher H. Steger
NANCY A. BERRYHILL,                            )
Acting Commissioner of Social Security,        )
                                               )
       Defendant.                              )

                                  MEMORANDUM OPINION

I.     Introduction.

       This action was timely instituted pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking

judicial review of the Commissioner's final decision denying Billie Jo Swafford's ("Plaintiff")

claim for Disability Insurance Benefits ("DIB") and Supplemental Security Income ("SSI"), as

provided by the Social Security Act. Plaintiff seeks benefits on the basis of mental illnesses as well

as obesity. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Sixth Circuit [Doc. 17].

       Plaintiff's Motion for Judgment on the Administrative Record [Doc. 18] and Defendant's

Motion for Summary Judgment [Doc. 21] are before the Court. For the reasons stated in this

memorandum opinion, the Court will AFFIRM the Commissioner's decision, DENY Plaintiff's

motion and GRANT the Commissioner's motion.
II.      Background

       I.          Procedural History

         Plaintiff filed her applications for disability insurance benefits under Title II, and for SSI

under Title XVI, in November 2013 and March 2014 respectively (Tr. 20, 170-71, 172-92).

Plaintiff's claims were denied initially (Tr. 99-104) and on reconsideration (Tr. 110-13). On August

16, 2016, following a hearing, an administrative law judge ("ALJ") found that Plaintiff was not

under a "disability" as defined in the Act (Tr. 20-41). On November 17, 2017, the Appeals Council

of the Social Security Administration denied Plaintiff's request for review (Tr. 1-6). Thus, Plaintiff

has exhausted her administrative remedies, and the ALJ's decision stands as the final decision of

the Commissioner subject to judicial review.

            To be entitled to disability benefits under Title II of the Act, Plaintiff has the burden to

show that she was disabled prior to the expiration of her insured status on June 30, 2013 (Tr. 20,

220). See 20 C.F.R. § 404.130; Moon v. Sullivan, 923 F.2d 1175, 1182 (6th Cir. 1990). To be

entitled to supplemental security income under Title XVI of the Act, Plaintiff must show that she

was disabled while her application was pending. See 42 U.S.C. § 1382c; 20 C.F.R. §§ 416.330 and

416.335. Thus, the relevant period for consideration in this case is from August 1, 2012, the date

Plaintiff alleges that she became disabled, through August 16, 2016, the date of the ALJ's decision.

      II.          Relevant Facts

            Plaintiff Billie Jo Swafford was born in 1979; reported a high school education (GED); and

alleged the commencement of disability on August 1, 2012. (Tr. 20, 170). Plaintiff's insured status

under Title II of the Act expired on June 30, 2013. (Tr. 20, 220). She has past relevant work as a

shearing machine operator which is considered heavy exertional level, unskilled work. (Tr. 40).
The ALJ discussed the Plaintiff's mental health and medical history in detail in his lengthy

decision. The parties also thoroughly discussed Plaintiff's mental health and medical records in

their briefings to this Court. The Court incorporates those discussions herein and will detail this

history only as necessary to address the issues raised in this case.

       The ALJ made the following findings in his August 16, 2016 decision:

               •       Plaintiff has not engaged in substantial gainful activity since August 1,
                       2012, the alleged onset date. (Tr. 22).

               •     Plaintiff has severe impairments of bipolar II disorder, persistent depressive
                     disorder, conduct disorder, generalized anxiety disorder, and obsessive-
                     compulsive disorder. (Tr. 22).

               •     Plaintiff did not have an impairment or combination of impairments listed in
                     or medically equal to one contained in 20 C.F.R. part 404, subpart P,
                     appendix 1. (Tr. 28).

               •     Plaintiff retained the residual functional capacity ("RFC") to perform the full
                     range of work at all exertional levels but with the following non-exertional
                     limitations:

                       •       can understand, remember, and carry out simple and low-level
                               detailed tasks, but not multistep detailed tasks;

                       •       can maintain concentration, persistence, and pace for two-hour
                               periods over an eight-hour workday with customary breaks;

                       •       would have infrequent interruptions from mental health symptoms
                               and infrequent absences due to mental health symptoms (less than
                               one time per month);

                       •       would work better with things than with people—needs
                               nonconfrontational and supportive supervision;

                       •       can respond appropriately to supervision, coworkers, and work
                               situations;

                       •        can have no contact with the general public;

                       •       contact with coworkers and supervisors can be occasional, but
                               interaction should be superficial; and
                             •       can deal with changes in a routine work setting on an infrequent (less
                                     than occasional) basis. (Tr. 38).

                     •       Claimant is unable to perform any past relevant work. (Tr. 40).

                     •       There are jobs in significant numbers in the national economy that Plaintiff
                             can perform, including light and medium unskilled work as a bin cleaner,
                             box bender, gluer, sorter, and bin filler (Tr. 41).

                     •       Consequently, the ALJ found that Plaintiff was not disabled (Tr. 41).

III.         Discussion

             A.      Standard of Review

              The determination of disability under the Act is an administrative decision. To establish

       disability under the Social Security Act, a claimant must establish she is unable to engage in any

       substantial gainful activity due to the existence of a medically determinable physical or mental

       impairment that can be expected to result in death or that has lasted or can be expected to last for

       a continuous period of not less than twelve months. 42 U.S.C. § 423(d)(1)(A); Abbot v. Sullivan,

       905 F.2d 918, 923 (6th Cir. 1990). The Commissioner employs a five-step sequential evaluation

       to determine whether an adult claimant is disabled. 20 C.F.R. §§ 404.1520; 416.920. The

       following five issues are addressed in order: (1) if the claimant is engaging in substantial gainful

       activity she is not disabled; (2) if the claimant does not have a severe impairment she is not

       disabled; (3) if the claimant's impairment meets or equals a listed impairment she is disabled; (4)

       if the claimant is capable of returning to work she has done in the past she is not disabled; (5) if

       the claimant can do other work that exists in significant numbers in the regional or the national

       economy she is not disabled. Id. If the ALJ makes a dispositive finding at any step, the inquiry

       ends without proceeding to the next step. 20 C.F.R. §§ 404.1520; 416.920; Skinner v. Sec'y of

       Health & Human Servs., 902 F.2d 447, 449-50 (6th Cir. 1990). Once, however, the claimant

       makes a prima facie case that she cannot return to her former occupation, the burden shifts to the
Commissioner to show that there is work in the national economy which she can perform

considering her age, education and work experience. Richardson v. Sec'y of Health and Human

Servs., 735 F.2d 962, 964 (6th Cir. 1984); Noe v. Weinberger, 512 F.2d 588, 595 (6th Cir. 1975).

         The standard of judicial review by this Court is whether the findings of the Commissioner

are supported by substantial evidence and whether the Commissioner made any legal errors in

the process of reaching the decision. See Richardson v. Perales, 402 U.S. 389, 401 (1971)

(adopting and defining substantial evidence standard in the context of Social Security cases);

Landsaw v. Sec'y of Health and Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). Even if there

is evidence on the other side, if there is evidence to support the Commissioner's findings they

must be affirmed. Ross v. Richardson, 440 F.2d 690, 691 (6th Cir. 1971). The Court may not

reweigh the evidence and substitute its own judgment for that of the Commissioner merely

because substantial evidence exists in the record to support a different conclusion. The substantial

evidence standard allows considerable latitude to administrative decision-makers. It presupposes

there is a zone of choice within which the decision-makers can go either way, without interference

by the courts. Felisky v. Bowen, 35 F.3d 1027 (6th Cir. 1994) (citing Mullen v. Bowen, 800 F.2d

535, 548 (6th Cir. 1986)); Crisp v. Sec'y, Health and Human Servs., 790 F.2d 450 n.4 (6th Cir.

1986).

         The court may consider any evidence in the record, regardless of whether the ALJ cited

it. See Heston v. Comm'r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). However, for purposes

of substantial evidence review, the court may not consider any evidence that was not before the

ALJ. Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). Furthermore, the Court is not obligated

to scour the record for errors not identified by the claimant, Howington v. Astrue, No. 2:08-cv-

189, 2009 WL 2579620, at *6 (E.D. Tenn. Aug. 18, 2009) (stating that assignments of error not
    made by claimant were waived), and "issues which are ‘adverted to in a perfunctory manner,

    unaccompanied by some effort at developed argumentation, are deemed waived,'" Kennedy v.

    Comm'r of Soc. Sec., 87 F. App'x 464, 466 (6th Cir. 2003) (quoting United States v. Elder, 90

    F.3d 1110, 1118 (6th Cir. 1996)).

          B.     Analysis

          Plaintiff raises three issues, alleging the ALJ erred in: (1) the ALJ's consideration of her

obesity; (2) the ALJ's evaluation of the opinion evidence; and (3) the ALJ's evaluation of Plaintiff's

subjective symptoms. The Court will address these issues in turn.

                          1.       Did the ALJ fail to consider Plaintiff's obesity in accordance
                                   with Social Security Ruling 02-01p?

          Plaintiff argues that the ALJ erred by failing to consider or evaluate her obesity in

accordance with Social Security Ruling ("SSR") 02-01p. The ALJ specifically found that obesity

is not a severe medical impairment stating, "obesity . . . is not consistently present throughout the

period at issue, and . . . is not even alleged to have caused or exacerbated any physical or mental

limitations." (Tr. 28).

          SSR 02-01p recognizes that "[o]besity is a risk factor that increases an individual's chances

of developing impairments in most body systems." SSR 02-01p. There are levels of obesity:

          The Clinical Guidelines recognize three levels of obesity. Level I includes BMIs
          [Body Mass Index] 1 of 30.0-34.9. Level II includes BMIs of 35.0-39.9. Level III,
          termed "extreme" obesity and representing the greatest risk for developing obesity-
          related impairments, includes BMIs greater than or equal to 40. These levels
          describe the extent of obesity, but they do not correlate with any specific degree of
          functional loss.

Id. (emphasis added).



1
 "BMI is the ratio of an individual's weight in kilograms to the square of his or her height in meters (kg/m2). For
adults, both men and women, the Clinical Guidelines describe a BMI of 25-29.9 as "overweight" and a BMI of 30.0
or above as 'obesity.'" SSR 02-1P.
          The Sixth Circuit has held that SSR 02–1p does not offer "any particular procedural mode

of analysis for obese disability claimants." Coldiron v. Comm'r of Soc. Sec., 391 F. App'x 435, 443

(6th Cir. 2010) (quoting Bledsoe v. Barnhart, 165 F. App'x 408, 412 (6th Cir. Jan.31, 2006)).

Rather, it provides that "obesity, in combination with other impairments, ‘may' increase the

severity of the other limitations." Id. (quoting Bledsoe, 165 F. App'x at 412). However, obesity

should be evaluated on a case-by-case basis because it "may or may not increase the severity or

functional limitations of the other impairment." SSR 02–1p. An ALJ's explicit discussion of the

plaintiff's obesity indicates sufficient consideration of his obesity. See Coldiron, 391 F. App'x

at 443.

          While Plaintiff cites instances in the record where her reported weight corresponded with

a body mass index ("BMI") over 30 (Tr. 297, 470-73), the ALJ correctly stated that obesity was

not consistently present throughout the period at issue (Tr. 28). The Court also notes that

Plaintiff's obesity levels, when present, did not exceed Level I in the Clinical Guidelines. For

example, the following chart consists of the BMIs recorded by Volunteer Behavioral Health Care

(Volunteer) in treatment notes in 2015 and 2016:

            Date                               BMI             Transcript Page
            April 7, 2015                      32.36           Tr. 470
            June 4, 2015                       32.95           Tr. 471
            August 4, 2015                     33.94           Tr. 472
            November 3, 2015                   30.95           Tr. 473
            February 18, 2016                  28.29           Tr. 474
            April 12, 2016                     24.46           Tr. 475

          In discussing the medical evidence, the ALJ noted several reports of BMI's under 30 in

Plaintiff's primary care physician notes and Volunteer medical records (Tr. 22-23, 26-27, 288,

290, 294-96, 474-75), as well as reports of weight gain and loss in the Volunteer records (Tr. 26-

27, 439, 442, 448, 454). The ALJ concluded that "her obesity, which is not consistently present
throughout the period at issue," did not constitute a severe impairment. (Tr. 28). The ALJ noted

that other physical conditions such as her hypertension and hypothyroidism had resolved. (Tr.

28). The ALJ further correctly noted that Plaintiff had not alleged in her application nor at her

hearing that her obesity "caused or exacerbated any physical or mental limitations." (Tr. 28, 50,

173).

        An ALJ need not specifically cite a ruling when the record shows that the ALJ's analysis

complied with the ruling. See Shepard v. Comm'r of Soc. Sec., 705 F. App'x 435, *3 (6th Cir.

2017) ("Explicitly citing SSR 03-2p would not have substantively changed the ALJ's analysis,

and the fact that her inquiry actually comported with the directives of SSR 03-2p is evidence that

she was aware of the administration's policy for evaluating RSD claims and applied that policy.")

In this case, the ALJ considered obesity, considered medical records that documented Plaintiff's

weight, and determined that obesity was not a severe impairment and did cause or exacerbate

any physical or mental limitations (Tr. 26-28). The Court concludes the ALJ did not fail to

properly consider Plaintiff's weight in light of SSR 02-1p.

                       2.     Did the ALJ fail to properly evaluate the opinion evidence?

        Plaintiff notes that there are opinions from four sources who examined, interviewed, and/or

treated Ms. Swafford. According to Plaintiff, "these opinions are consistent with her allegations of

disabling limitations and find support in the treatment notes and medical evidence of record."

(Doc. 19, Plaintiff's brief at 10). Plaintiff asserts that the ALJ improperly gave more weight to

Disability Determination Services ("DDS") medical sources who never examined Ms. Swafford

and whose opinions were provided by November 2014—prior to availability of the majority of

medical evidence of record. (Id.). Plaintiff also asserts the "ALJ significantly misrepresented

and/or mischaracterized critical evidence regarding the treatment notes and severity of Ms.
Swafford's impairments." Id.

       Plaintiff saw Dee Langford, Ed.D., on July 14, 2014, for a consultative psychological

evaluation. (Tr. 277-81). Plaintiff reported that she lived in a house with her husband and two

daughters and drove herself to the examination. (Tr. 277). She reported that she had no periods of

in-patient hospitalizations for mental health problems. (Tr. 278). On examination, Plaintiff was

oriented to person, place, and time. (Tr. 279). She appeared tired, but maintained good eye contact,

had normal speech, and her thought processes seemed logical and clear. (Tr. 279). Plaintiff showed

mild impairment in short term memory, moderate impairment of her ability to sustain

concentration, and no evidence of impairment in her long term and remote memory functioning

(Tr. 279). Plaintiff reported that she prepared meals, managed her medications, managed her

finances with some difficulty, vacuumed, swept, and did laundry, and attended church regularly

(Tr. 280). Dr. Langford stated that Plaintiff might be an unlikely candidate for employment until

she gets her emotions under control and that she showed evidence of marked limitations in social

relating and her ability to adapt to change. (Tr. 281).

       Nurse practitioner, Lynda Smith, FNP-BC, wrote a letter on August 26, 2014, and stated

that Plaintiff was treated for bipolar depression. (Tr. 318). Her practitioners were attempting to

stabilize her mood with medications and behavior therapy. (Tr. 318). She opined Plaintiff was

unable to work due to fluctuating moods and unstable actions at that time. (Tr. 318).

       Ms. Smith and Mark McKenzie, M.D., Plaintiff's primary care physician who practices

Internal Medicine (Tr. 318), completed a mental impairment questionnaire on September 29, 2014.

(Tr. 476-80). The treatment providers indicated they began treating Plaintiff in May 2010; saw her

every two weeks; and last provided treatment on August 8, 2014. (Tr. 476). They indicated

Plaintiff had moderate to marked degree of limitation regarding understanding and memory, and
moderate to marked or marked limitations in all listed functions under the categories of

concentration and persistence, social interactions, and adaptation. (Tr. 479). They also indicated

that Plaintiff became more anxious around others; her paranoia was increasing, especially when

expectations increased; Plaintiff would likely be absent from work due to her mental impairments

more than three times per month; and her symptoms and limitations existed since January 1, 2012.

(Tr. 480).

        Mental health counselor, John Gulley, Ph.D., also provided narrative reports in October

and November 2014. (Tr. 315-16). Dr. Gulley indicated in his report that he had treated Plaintiff

twice—once in November 2013 and once in August 2014. (Tr. 315). Dr. Gulley stated Plaintiff's

diagnoses included bipolar II disorder, recurrent major depressive episodes, and hypomanic

episodes with a depressive specifier. (Tr. 315-16). Dr. Gulley further indicated that that her

diminished function, chronic condition, family history, traumatic onset, and generalized

mood/function all yielded a guarded optimism for recovery; however, with proper

pharmacological management and treatment, some substantive remission and even reversal in

some of the more acute symptoms would be expected, with a return to a more normative function

(Tr. 315-16).

        Additionally, the documents available to the ALJ included treatment records from primary

care physician Dr. McKenzie, dated March 12, 2010, through August 8, 2014. (Tr. 286-314), as

well as treatment records from Volunteer from December 16, 2014, through May 12, 2016. These

records reflect medication management, a psychiatric diagnostic evaluation, and case management

assessment and follow-up visits (Tr. 325-75) and are discussed in more detail below with regard

to the issues raised by Plaintiff.

        The record also contains opinions regarding Plaintiff's mental limitations from a non-
examining state agency psychologists dated August 4, 2014, and November 4, 2014, finding

Plaintiff not disabled. (Tr. 66-76, 86-95). In both opinions, the state agency psychologists opined

Plaintiff had no significant limitations in the ability to carry out short simple instructions and to

make simple work-related decisions. (Tr. 72, 94). They found moderate limitations in the ability

to carry out detailed instructions, to maintain concentration and attention for extended periods of

time, to maintain a regular schedule and attendance, and to work in coordination with or proximity

to others without being distracted. (Tr. 72, 94). They found Plaintiff had marked limitations in the

ability to interact appropriately with the general public and that she was moderately limited in the

ability to accept instruction from supervisors, to get along with coworkers or peers, and to respond

appropriately to changes in the workplace. (Tr. 73, 95). In addition, they both opined that Plaintiff

would have infrequent absences from work due to mental health symptoms, but generally could

perform consistently with customary breaks within designated restrictions. (Tr. 72, 94-5).

       An examination of the ALJ's decision shows that he thoroughly discussed medical opinion

evidence throughout his opinion, and that he discussed how it related to Plaintiff's medical records

and to what degree it supported Plaintiff's limitations as reflected in his RFC determination (Tr.

23-40). In summarizing the weight given to the various medical opinions and medical evidence,

the ALJ stated:

       As for the opinion evidence, as previously noted, I gave great weight to the DDS
       Title XVI mental assessments (Exhibits 4A; 8A), little weight to the DDS Title II
       mental assessments (Exhibits 3A; 7A), some weight to the consultative
       psychological evaluation (Exhibit 1F), some weight to Dr. Gulley's opinions
       (Exhibit 4F/pages 1 to 2), some weight to the medical source statement signed by
       Dr. McKenzie and Ms. Smith (Exhibit 7F), some weight to the primary care
       treatment notes (Exhibit 3F), little weight to the opinion of Ms. Smith (Exhibit 4F,
       page 4), significant weight to the Volunteer records with little weight to the GAF
       scores (Exhibit 6F), and great weight to the DDS medical consultant's assessments
       (Exhibits 7A; 8A), for the reasons set forth above.

(Tr. 39-40).
       Social Security regulations and rulings address the manner in which medical opinions—

including those of a treating doctor—are considered. See 20 C.F.R. §§ 404.1527, 416.927; SSR 96-

2p. The regulations state that a treating physician's opinion is due "controlling weight" if that

opinion is "well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] record." Id. If the opinion cannot

be given controlling weight, the regulations require the ALJ to provide "good reasons" for

discounting the weight given to a treating source opinion. Id.; SSR 96-2p. The reasons provided

must be "supported by the evidence in the case record and must be sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source's medical

opinion and the reasons for that weight." SSR 96-2p. This procedural requirement "ensures that

the ALJ applies the treating physician rule and permits meaningful review of the ALJ's application

of the rule." Gayheart v. Comm'r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting Wilson

v. Comm'r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004). However, "[t]he ALJ is not required to

simply accept the testimony of a medical examiner based solely on the claimant's self-reports of

symptoms, but instead is tasked with interpreting medical opinions in light of the totality of the

evidence." Griffith v. Comm'r of Soc. Sec., 582 F. App'x 555, 564 (6th Cir. 2014) (citing 20 C.F.R.

§ 416.927(b)); Bell v. Barnhart, 148 F. App'x 277, 285 (6th Cir. Aug. 7, 2014) (declining to give

weight to a doctor's opinion that was only supported by the claimant's reported symptoms).

       As previously discussed, the RFC is based on all of the relevant evidence in the case record

and is assessed at step four of the sequential evaluation. Because the RFC is based on all of the

evidence, the ALJ is not limited to choosing between competing opinions in the record but may

instead develop his or her own assessment of residual functional capacity. See Justice v. Comm'r

of Soc. Sec., 515 F. App'x 583, 587 (6th Cir. 2013) ("The ALJ parsed the medical reports and made
necessary decisions about which medical findings to credit, and which to reject. Contrary to

Justice's contention, the ALJ had the authority to make these determinations"); Schmidt v. Astrue,

496 F.3d 833, 845 (7th Cir. 2007) (In determining a claimant's RFC, "the ALJ is not required to

rely entirely on a particular physician's opinion or choose between the opinions any of the

claimant's physicians.").

          In discussing the weight given to the various medical opinions, the ALJ stated that he gave

some weight to the July 2014 opinion of consultative examiner Dee Langford, Ed.D. (Tr. 23-24,

29, 34, 277-81). In doing so, the ALJ reasoned that this was a one-time examination; the doctor

did not have the benefit of reviewing other evidence of record; the examination was internally

inconsistent at times; and the doctor assessed some functional limitations in excess of those

supported by other evidence in the record (Tr. 29). The ALJ properly gave Dr. Langford some

weight.

          Dr. Langford found that Plaintiff might be an unlikely candidate for employment until she

gets her emotions under control, and that she showed evidence of marked limitations in social

relating and her ability to adapt to change (Tr. 281). However, Dr. Langford also noted that

Plaintiff denied any inpatient mental health treatment; drove herself to the examination; lived in a

house with her husband and two children; maintained good eye contact during the interview;

demonstrated normal speech and logical thought processes; and showed intact remote and long-

term memory (Tr. 23, 277-79). Plaintiff also reported to Dr. Langford that her activities included

caring for her children, driving, and attending church regularly (Tr. 23, 277, 280).

          In discussing his finding that Plaintiff had only a moderate limitation in social functioning,

the ALJ noted that Volunteer records from early to mid-2015 indicated she was less angry, got out

of the house more, took walks with her family, went out with her daughters a lot more, and enjoyed
going to visit relatives (Tr. 32, 342-52). In October 2015, Plaintiff reported that she recently

enjoyed a visit from an old friend (Tr. 33, 364). Plaintiff also noted in her Function Report that she

went to church every Sunday, shopped for groceries once a week, and denied any job losses due

to problems getting along with others (Tr. 33, 241-42, 244).

       The ALJ also considered and gave some weight to Dr. Gulley's opinions (Tr. 29, 315-17).

The administrative record indicates Dr. Gulley saw Plaintiff twice for treatment: once in November

2013 and once in August 2014. (Tr. 316). Dr. Gulley prepared reports in October 2014, indicating

that Plaintiff's diminished function, chronic condition, family history, traumatic onset, and

generalized mood/function all yielded a guarded optimism for recovery. The reports went on to

say that, with proper pharmacological management and treatment, some substantive remission and

even reversal in some of the more acute symptoms would be expected, with a return to a more

normative function (Tr. 24, 315-17).

       In giving some weight to Dr. Gulley, the ALJ reasoned that, although Dr. Gulley had a

longitudinal relationship with Plaintiff, he did not provide any detailed treatment notes for

comparison, and many of his "statements were conclusory and thus provided little guidance on the

issues" (Tr. 29, 34). Plaintiff's other records supported Dr. Gulley's opinion that Plaintiff's

symptoms would improve with proper treatment and management, including recent records from

Volunteer (Tr. 34). For instance, on March 21, 2016, Plaintiff denied all issues with depression,

anxiety, paranoia, hallucinations, and sleep, and she reported medication compliance with no side-

effects (Tr. 27, 370). On May 12, 2016, Plaintiff stated that she was "very much better on

medications" (Tr. 27, 454). Plaintiff also reported that she was going to Florida for a family

vacation (Tr. 27, 376). The ALJ properly gave Dr. Gulley's opinion some weight.

       The ALJ also considered and gave some weight to the observations of Plaintiff's primary
care physician, Dr. McKenzie, and his medical source statement dated September 29, 2014 (which

was also signed by his nurse practitioner, Ms. Smith). (Tr. 22-23, 27, 29, 478-80). Dr. McKenzie

indicated Plaintiff was "easily confused." He further indicated that she had moderate limitations in

her ability to remember locations and work-like procedures; moderate limitations in her ability to

understand and remember detailed instructions; moderate to marked limitations in her ability to

understand and remember one-to-two step instructions; and moderate to marked limitations in all

aspects of social interaction, adaptation, concentration, and persistence. (Tr. 28, 478-79). The

doctor also indicated Plaintiff was more anxious around people, was paranoid, and would likely

be absent from work more than three times per month due to her impairments and treatment. (Tr.

28, 480).

       In giving some weight to Dr. McKenzie's opinion, the ALJ reasoned that Dr. McKenzie

was not a mental health expert, and his treatment notes provided little detail regarding Plaintiff's

signs and symptoms and did not support the full range of his proposed limitations. (Tr. 29, 33-34,

286-314). The ALJ noted that "[w]hile his records do include complaints of irritability, anger

issues with her husband, and picking fights over small issues, they contain nothing to support the

opinions on [Plaintiff's] ability to ask simple questions or request assistance, accept instructions

and respond appropriately to criticism, get along with coworkers without distracting them,

maintain socially appropriate behavior, and adhere to basic standards of neatness, among others.

(Tr. 33- 34, 286-314).

       The ALJ also found that Dr. McKenzie saw Plaintiff less frequently than he reported. (Tr.

29, 33). Plaintiff testified that she had seen Dr. McKenzie but usually dealt with his nurse

practitioner. (Tr. 33, 53). Furthermore, treatment records from this source from 2010 through 2014,

indicate relatively few mental health visits over that length of time. (Tr. 286, 288, 290, 294, 296),
as well as visits and records for non-mental related health issues. (Tr. 33, 293, 297, 299, 301, 304,

306-14).

       Finally, the ALJ found Dr. McKenzie's opinion to be internally inconsistent. (Tr. 35-36).

While he assessed a moderate to marked limitation in Plaintiff's ability to understand and

remember one or two instructions, he set forth only a moderate limitation in her ability to

understand and remember detailed instructions. (Tr. 36, 479). The ALJ found that this

inconsistency "further highlights the unreliability of this medical source statement and supports

giving little weight to the more extreme limitations proposed." (Tr. 36). With regard to Dr.

McKenzie's opinion that Plaintiff would miss work more than three times per month, the ALJ

countered that Plaintiff had not missed scheduled medical appointments; and she had managed a

household, cared for two small children, and performed other tasks for her mother and others as

needed, "none of which suggest a significant problem in her persistence." (Tr. 36, 241-42, 277,

280, 362).

       A physician's opinion may be properly discredited because it is inconsistent with the

treatment record and the record as a whole. See Gault v. Comm'r of Soc. Sec., 535 F. App'x 495,

496 (6th Cir. 2013) (ALJ properly "rejected the conclusion that Gault had marked mental

limitations on the basis that it conflicted with her benign clinical examinations, conservative course

of treatment, and daily activities") (per curiam).

       Plaintiff, however, does not agree with the ALJ's assessment of Plaintiff's treatment for her

mental illness. Plaintiff argues

       one of the most obvious, significant misrepresentations by the ALJ was that Ms.
       Swafford's "treatment has involved little more than quarterly medication
       management appointments, which does not suggest the degree of symptoms she
       alleges, which reasonably would involve more extensive outpatient treatment and
       quite possibly inpatient treatment as well, something that has never been suggested
       here." Tr. 39. This is a blatant misrepresentation of the mental health treatment
       notes, as the record indisputably documents Ms. Swafford's treatment
       through Volunteer Behavioral Health on a much more frequent basis than the
       ALJ stated. Tr. 325-475.

(Doc. 19, Plaintiff's brief at 15) (emphasis original). The Court reviewed carefully the records from

Volunteer at pages 325-475 of the record. It appears to the Court that the ALJ did not consider her

visits with a case manager to be mental health treatment. From February 2015 to March 2016,

Plaintiff met twenty-two times with a case manager from Volunteer. The ALJ did make note of

these visits and discussed the reports from these visits in his decision. (Tr. 25-27). The notes do

not indicate that the case managers were licensed mental health providers. On December 16, 2014,

Volunteer offered to provide Plaintiff individual therapy, and she declined it. (Tr. 337). The ALJ

specifically noted this fact. (Tr. 25). On March 25, 2015, a case manager asked Plaintiff again if

she would like individual therapy. Plaintiff declined once again. The case manager offered

"emotional support and attentive listening." (Tr. 344). The ALJ also noted that a therapy referral

was made on March 28, 2016, but that no therapy sessions were reported. (Tr. 27). The Court

concludes that the ALJ did take into account her visits with the case managers in this case, as he

discussed them at length in his decision, and that he did not mischaracterize Plaintiff's mental health

treatment with Volunteer.

       The ALJ also considered and gave little weight to the opinion of Lynda Smith, Plaintiff's

nurse practitioner, who worked for Dr. McKenzie. (Tr. 24, 29, 318). Ms. Smith reported on August

26, 2014, that Plaintiff was under treatment for bipolar depression; she received medication and

behavior therapy; and she was unable to work due to her fluctuant moods and unstable actions. (Tr.

24, 318). The ALJ noted that Ms. Smith was not an acceptable medical source and found she

provided only a conclusory opinion on an issue reserved to the Commissioner. (Tr. 29, 318). "Other

sources" are medical sources that are not "acceptable" medical sources for the purpose of
establishing the existence of a medical determinable impairment, such as nurse practitioners,

physicians' assistance, and therapists, and the ALJ has discretion to determine the proper weight to

accord opinions from "other" sources. Engebrecht v. Comm'r of Soc. Sec., 572 F. App'x 392, 398

(6th Cir. 2014) (citing Cruse v. Comm'r of Soc. Sec., 502 F.3d 532, 541 (6th Cir.2007) (citing

Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 530 (6th Cir.1997))); 20 C.F.R. §§ 404.1513(d)

(Sept. 3, 2013 to Mar. 26, 2017), 416.913(d) (Sept. 3, 2013 to Mar. 26, 2017) (defining "other"

sources). Furthermore, an opinion that an individual is "disabled" is not entitled to special

significance, as disability determinations are "the prerogative of the Commissioner." See Curler v.

Comm'r of Soc. Sec., 561 F. App'x 464, 472 (6th Cir. 2014) (citing Harris v. Heckler, 756 F.2d

431, 435 (6th Cir. 1985)).

       Finally, the ALJ properly considered the opinions of the non-examining state agency

mental consultants who reviewed the evidence in August and November 2014, and concluded

Plaintiff had moderate limitations of her mental functioning. (Tr. 24, 66-76, 86-95). The ALJ

found these assessment were entitled to great weight as they were prepared by mental health

professionals who had the opportunity to review the record. Further, their opinions that Plaintiff

experienced moderate mental limitations were supported by the record as a whole including

Plaintiff's treatment records and reported activities of daily living. (Tr. 29, 34, 36, 39, 66-76, 86-

95). The ALJ may give "great" weight to the opinions of State non-examining doctors when these

opinions are supported by the record as a whole. Reeves v. Comm'r of Soc. Sec., 618 F. App'x 267,

275 (6th Cir. 2015) ("ALJ gave appropriate weight to Dr. Caldwell's and Dr. Torello's opinions

because both were supported by the record as a whole.").

       Plaintiff argues that the ALJ erred in giving a great deal of weight to the state agency

physicians because they did not have adequate or more recent evidence on which to base their
opinions. Indeed, "because state agency review precedes ALJ review, there is always some time

lapse between the consultant's report and the ALJ hearing and decision." Jones v. Colvin, No.

5:13CV1781, 2014 WL 4594812, at *3 (N.D. Ohio Sept. 12, 2014) (quoting Chandler v. Comm'r

of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011)). However, agency regulations "impose no limit

on how much time may pass between a report and the ALJ's decision in reliance on it." Id. The

Sixth Circuit has squarely rejected the argument that the ALJ "improperly relied on the state

agency physicians' opinions because they were out of date and did not account for changes in

[the claimant's] medical condition" where it is clear from the decision that the ALJ considered

the subsequent evidence and "took into account any relevant changes" in the claimant's condition.

McGrew v. Comm'r of Soc. Sec., 343 F. App'x 26, 32 (6th Cir. 2009).

          The ALJ evaluated and weighed the various medical opinions in the record and utilized

them in determining the extent of Plaintiff's mental limitations. In limiting Plaintiff to: simple

and low-level detailed but not multi-detailed tasks; two-hour segments of concentration and

persistence with customary breaks; working with things rather than people; non-confrontational

and supportive supervision; no contact with the general public; occasional and superficial

interaction with coworkers and supervisors; and only infrequent changes in a routine work

setting, the ALJ adequately accounted for the level of mental limitations supported by the overall

record.
                       3.       Did the ALJ Properly Evaluate Plaintiff's Symptoms and
                                Allegations as Required by SSR 16-3p?

       Plaintiff next argues that the ALJ failed to properly evaluate the consistency of her

symptoms and allegations pursuant to SSR 16-3p. SSR 16-3p provides guidance as to how the

Social Security Administration evaluates the statements regarding the intensity, persistence, and

limiting effects of symptoms in disability claims. Plaintiff argues that the "ALJ essentially 'cherry-

picked" a few bits and pieces of the evidence and recited those without any reasonable basis for

discrediting Ms. Swafford's allegations." (Doc. 19, Plaintiff's brief at 17).

       While the ALJ found that Plaintiff's medically determinable impairments "could

reasonably be expected to cause the alleged symptoms, "he determined that Plaintiff's "statements

concerning their intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record." (Tr. 38). An examination

of the ALJ's decision shows that he set forth and discussed the relevant evidence in a thorough and

detailed manner. (Tr. 23-40).

       In evaluating the consistency of Plaintiff's alleged symptoms and limitations, the ALJ

properly considered several factors throughout his decision including medical opinion evidence as

discussed above. The ALJ also considered the lack of complaints to Plaintiff's treatment providers

regarding disabling limitations and the lack of objective testing or other information supporting

such disabling limitations in the treatment records. (Tr. 22-27, 30-36, 39). Mental impairments

also have objective findings—the lack of objective evidence here does not support Plaintiff's

complaints. See Stankoski v. Astrue, 532 F. App'x 614 (6th Cir. 2013) (Plaintiff claimed crying

spells and low energy, "[y]et there was no objective evidence to support these complaints")

(citation omitted).
         The ALJ considered Plaintiff's activities of daily living that were inconsistent with

disabling limitations and included caring for two small children and caring for her mother and

assisting other family members. (Tr. 39, 241-42, 277, 280, 362). The ALJ may consider daily

activities as one factor in the evaluation of subjective complaints. See Temples v. Comm'r of Soc.

Sec., 515 F. App'x 460, 462 (6th Cir. 2013) ("Further, the ALJ did not give undue consideration to

Temples' ability to perform day-to-day activities. Rather, the ALJ properly considered this ability

as one factor in determining whether Temples' testimony was credible."); 20 C.F.R. §§ 404.1529,

416.929; SSR 16-3p.

         The ALJ also considered inconsistencies between the evidence and Plaintiff's allegations.

For example, Plaintiff testified at her June 2016 administrative hearing that she could not sleep

due to racing thoughts. (Tr. 53), but one month earlier she told Volunteer that she sleeps about

nine hours per night. (Tr. 39, 454). 2

         Finally, the ALJ considered the conservative and effective nature of Plaintiff's treatment.

(Tr. 39). As discussed previously in his decision, Plaintiff's medical records, including Volunteer

records from early to late 2015, and early to mid-2016, indicated that her symptoms improved with

treatment and medication. (Tr. 39, 340-54, 364, 370-76). While Plaintiff argues that the ALJ

blatantly misrepresented the mental health treatment notes by characterizing her treatment as

involving "little more than quarterly medication management appointments," the evidence does


2
  The ALJ also found inconsistent Plaintiff's assertion to the consultative examining physician on July 14, 2014, that
she lost 63 pounds "over the past year" due to decreased appetite and increased stress (Tr. 39, 278). The ALJ noted
her primary care provider recorded her weight as 164 pounds only three days prior to that evaluation (Tr. 39, 290),
and her weight was 170 pounds at two prior examinations in October and December 2013 (Tr. 39, 294, 296). The
Court notes, however, that on November 8, 2012, Plaintiff's primary care physician recorded Plaintiff's weight as
231 lbs., meaning between November 8, 2012 and July 11, 2014, Plaintiff lost 67 lbs. The Court finds no
inconsistency here in Plaintiff's testimony, but the ALJ's error in this regard is harmless. His decision is supported by
substantial evidence whether or not the Plaintiff's testimony regarding her weight loss is credible. Thus remand for
further consideration of Plaintiff's weight loss would be pointless. See Kornecky v. Comm'r of Soc. Sec., 167 F.
App’x 496, 507 (6th Cir. 2006) (finding remand inappropriate where "[n]o purpose would be served" and no
different outcome would result.).
support the ALJ's finding that her condition improved and was not suggestive of disabling

limitations. (Tr. 39). Moreover, an examination of Plaintiff treatment records from The McKenzie

Center from 2010 to August 2014. (Tr. 296-305), and Volunteer from December 2014 to May

2016. (Tr. 325-475), does indicate routine management of symptoms and medication refills

involving treatment with a nurse practitioner and off-site case-management visits with some

missed appointments and telephone call follow-ups. (Tr. 286-305, 380-89, 391-97). Finally, the

Court finds especially telling the Plaintiff's refusal to accept individual therapy which was offered

to her at least three times as a way to address her allegedly debilitating mental illness. A

"conservative treatment approach suggests the absence of a disabling condition." Branon v.

Comm'r of Soc. Sec., 539 F. App'x 675, 678 (6th Cir. 2013) (Plaintiff declined more aggressive

treatment and relied on over-the-counter medications.)

       The ALJ properly evaluated Plaintiff's alleged symptoms in a manner that was consistent

with SSA's regulations and policies. See 20 C.F.R. §§ 404.1529, 416.929; SSR 16-3p. The

evaluation of Plaintiff's alleged symptoms rests with the ALJ, and "[a]s long as the ALJ cite[s]

substantial, legitimate evidence to support his factual conclusions, we are not to second-guess."

Ulman v. Comm'r of Soc. Admin., 693 F.3d 709, 713–14 (6th Cir. 2012).

IV.        Conclusion

       The ALJ properly considered the entire record in evaluating the opinions, the medical

evidence, and Plaintiff's subjective complaints and set forth supported reasons for his findings. In

limiting Plaintiff to a range of simple and low-level work without multistep detailed tasks and with

additional limitations on interacting with others and dealing with routine changes on an infrequent

basis, the ALJ adequately accommodated Plaintiff's supported level of moderate mental symptoms

and limitations. Substantial evidence supports the ALJ's decision. Accordingly, the Plaintiff's
motion for judgment on the record will be DENIED, the Commissioner's motion for Summary

Judgment will be GRANTED, and the decision of the Commissioner will be AFFIRMED.

      ENTER.

                                              /s/ Christopher H. Steger
                                              UNITED STATES MAGISTRATE JUDGE
